
	
		II
		112th CONGRESS
		1st Session
		S. 1428
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To phase out the use of private military
		  contractors.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Outsourcing Security
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 Government is increasingly relying on armed private security contractors to
			 perform mission-critical and emergency essential functions that historically
			 have been performed by United States military or Government personnel.
			(2)As of March 2011,
			 the Department of Defense had approximately 155,000 contract employees
			 operating in Iraq and Afghanistan, as compared to 145,000 members of the United
			 States Armed Forces operating in these two theaters of war.
			(3)As of March 2011,
			 the Department of Defense had deployed 9,207 armed private security contractors
			 in Iraq and 18,971 in Afghanistan, a change from 10,743 and 4,111,
			 respectively, in March 2009.
			(4)As of April 1,
			 2011, the Department of State had over 2,500 security contractors in Iraq and
			 1,272 in Afghanistan, under the Worldwide Personal Protective Services (WPPS)
			 contract.
			(5)In September 2009,
			 photos were published showing employees of ArmorGroup North America (AGNA),
			 hired by the Department of State to provide security at the United States
			 Embassy in Kabul, engaging in lewd sexual hazing and harassment.
			(6)Before the
			 September 2009 incident, the Department of State had issued multiple deficiency
			 notices, a cure notice, and a show-cause notice expressing grave concerns about
			 the company’s performance on the contract; one Department of State official
			 even wrote that the company’s deficiencies endanger performance of the
			 contract to such a degree that the security of the U.S. Embassy in Kabul is in
			 jeopardy.
			(7)On July 7, 2011, the Department of Justice
			 announced that Armor Group North America paid a $7,500,000 settlement to
			 resolve charges that the company submitted false claims for payment on a
			 Department of State contract; the settlement resolves claims that AGNA guards
			 violated the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et
			 seq.) by visiting brothels in Kabul with the knowledge of AGNA’s management, as
			 well as allegations that AGNA misrepresented the prior work experience of 38
			 third country nationals hired to guard the embassy.
			(8)A
			 2010 investigation by the Committee on Armed Services of the Senate found that
			 EOD Technology, the company hired to take over protection of the Kabul Embassy
			 from AGNA, was suspected of hiring local warlords with possible Taliban ties,
			 and in March 2011, the EODT contract was terminated for default.
			(9)In May 2009, four
			 men employed as military trainers for Paravant LLC, a Blackwater affiliate,
			 fired on a civilian vehicle in Kabul, killing one Afghan and wounding two
			 others; two of the guards were convicted of involuntary manslaughter in March
			 2011.
			(10)On September 16,
			 2007, individuals hired by the company then known as Blackwater USA opened fire
			 on Baghdad’s Nisour Square, killing 17 Iraqis and wounding at least 20
			 others.
			(11)In August 2010,
			 XE Services, LLC, the company formerly known as Blackwater, entered into a
			 civil settlement with the Department of State, under which the company agreed
			 to pay a penalty of $42,000,000 for 288 alleged violations of the Arms Export
			 Control Act (AECA) (22 U.S.C. 2751 et seq.) and the International Traffic in
			 Arms Regulations (ITAR) (22 C.F.R. 120.1 et seq.).
			(12)In July 2010, The
			 Washington Post quoted Secretary of Defense Robert Gates as saying, This
			 is a terrible confession . . . I can’t get a number on how many contractors
			 work for the Office of the Secretary of Defense.
			(13)On October 18,
			 2007, Secretary Gates stated that the work of many contractors in Iraq is
			 at cross-purposes to our larger mission in Iraq, and that
			 right now those missions are in conflict.
			(14)In 2007, the
			 Committee on Oversight and Government Reform of the House of Representatives
			 investigated Blackwater’s employment practices and found that the company’s
			 classification of its security guards may have allowed the firm to avoid paying
			 Social Security, Medicare, and Federal income and employment taxes.
			(15)On Christmas Eve
			 2006, Blackwater contractor Andrew Moonen, while drunk, shot and killed a guard
			 to Iraqi Vice President Adil Abd-al-Mahdi in the Green Zone, and though Mr.
			 Moonen lost his job with Blackwater as a result of this incident, he was
			 promptly hired by Combat Support Associates, another Department of Defense
			 contractor, and sent to work in Kuwait.
			(16)In the wake of
			 the 2004 killing of four Blackwater contractors in Fallujah, the families of
			 the men killed filed a civil suit against the company, alleging that Blackwater
			 failed to properly equip and man its armored vehicles; after nearly seven years
			 in court, the case was thrown out when the families could reportedly no longer
			 pay the court costs.
			(17)Xe Services, LLC,
			 the company formerly known as Blackwater, has also faced allegations of weapons
			 smuggling and improperly licensing firearms; in April 2010, five former
			 Blackwater employees, including former president Gary Jackson, were indicted on
			 charges including conspiring to violate Federal firearm laws, possession of
			 unregistered firearms, and obstruction of justice.
			(18)In response to a
			 request from the Committee on Oversight and Government Reform of the House of
			 Representatives, the Inspector General of the Small Business Administration
			 investigated Blackwater in 2008 and found that the company may have
			 misrepresented its small business status, enabling it to qualify for
			 $110,000,000 in government contracts set aside specifically for small
			 businesses.
			(19)Signed affidavits
			 were filed in a civil lawsuit against Blackwater that company founder Erik
			 Prince views himself as a Christian crusader tasked with eliminating
			 Muslims and the Islamic faith from the globe, that he knowingly
			 deployed demonstrably unfit men to Iraq, and that he used
			 illegal ammunition, including a bullet designed to explode after entering the
			 human body, among other charges.
			(20)In November 2007,
			 a contractor employed by DynCorp International, LLC, reportedly shot and killed
			 an unarmed taxi driver who, according to witnesses, posed no threat to the
			 DynCorp convoy.
			(21)A January 2007
			 report by the Special Inspector General for Iraq Reconstruction stated that
			 DynCorp billed the United States for millions of dollars of work that was never
			 authorized.
			(22)In October 2007,
			 an audit report issued by the Special Inspector General for Iraq Reconstruction
			 stated that the Department of State does not know specifically what it
			 received for most of the $1,200,000,000 in expenditures under its DynCorp
			 Contract for the Iraqi Police Training Program.
			(23)Congress does not
			 have complete access to information about all security contracts, the number of
			 armed private security contractors working in Iraq, Afghanistan, and other
			 combat zones, the number of contractors who have died, and any disciplinary
			 actions taken against contract personnel or companies.
			3.DefinitionsIn this Act:
			(1)Mission critical
			 or emergency essential functionsThe term mission critical
			 or emergency essential functions—
				(A)means—
					(i)activities for
			 which continued performance is considered essential to support combat systems
			 and operational activities; or
					(ii)activities the
			 delay, absence, or failure of performance of which would significantly affect
			 the broader success or failure of a military operation; and
					(B)includes—
					(i)the
			 provision of protective services, including diplomatic security
			 services;
					(ii)the
			 provision of security advice and planning;
					(iii)military and
			 police training;
					(iv)prison
			 administration;
					(v)interrogation;
			 and
					(vi)intelligence.
					(2)Contingency
			 operationThe term contingency operation has the
			 meaning given the term in section 101(a)(13) of title 10, United States
			 Code.
			(3)Other
			 significant military operationsThe term other significant military
			 operations means activities, other than combat operations, that are
			 carried out by United States Armed Forces in an uncontrolled or unpredictable
			 high-threat environment where personnel performing security functions may be
			 called upon to use deadly force.
			(4)Specified
			 congressional committeesThe term specified congressional
			 committees means the following committees:
				(A)The Committee on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on Appropriations, the Committee on Foreign Relations, and the
			 Select Committee on Intelligence of the Senate.
				(B)The Committee on
			 Armed Services, the Committee on Oversight and Government Reform, the Committee
			 on Appropriations, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
				4.Requirement for
			 Government personnel to perform diplomatic security in areas of contingency
			 operations and other significant military operationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall ensure that all
			 personnel working on behalf of the United States at any United States
			 diplomatic or consular mission in areas of contingency operations and other
			 significant military operations are provided diplomatic security services only
			 by United States Government personnel.
		5.Requirements
			 relating to contractors performing mission critical or emergency essential
			 functions in all areas of contingency operations and other significant military
			 operations
			(a)Report by
			 president
				(1)RequirementNot later than June 1, 2012, the President
			 shall submit to the specified congressional committees a report on the status
			 of planning for the transition away from the use of private contractors for
			 mission critical or emergency essential functions by January 1, 2013, in all
			 areas of contingency operations and other significant military
			 operations.
				(2)Additional
			 matters coveredIf the report submitted under paragraph (1)
			 states that the relevant agencies will not be able to transition to government
			 and military personnel for such functions by January 1, 2013, the President
			 shall include in the report the following:
					(A)A statement of the
			 reasons why the relevant agencies are unable to do so, the date by which they
			 will be able to do so, and the plan to ensure that they will be able to do so
			 by that date.
					(B)A certification
			 that—
						(i)all
			 contract employees have undergone background checks to ensure that they do not
			 have criminal records and have not been accused of human rights abuses;
						(ii)no
			 contract employees are subject to pending criminal charges;
						(iii)all contract
			 employees are under the jurisdiction of section 3261 of title 18, United States
			 Code (relating to military extraterritorial jurisdiction);
						(iv)contract
			 employees, if accused of crimes by the host country, must remain in United
			 States custody; and
						(v)contracts include
			 whistleblower protections for employees to provide good faith information to
			 management, government agencies, and Congress of any contract violations, human
			 rights abuses, or criminal actions.
						(3)Form of
			 reportThe report required by this subsection shall be submitted
			 in unclassified form, to the maximum extent possible, but may contain a
			 classified annex, if necessary.
				(b)Examination of
			 contractor accounting practicesAny individual or entity under
			 contract with the Federal Government to provide mission critical or emergency
			 essential functions after January 1, 2013, shall allow the specified
			 congressional committees to examine their accounting practices with respect to
			 any such contract quarterly and upon request.
			(c)Requirements
			 relating to contract renewalsAny contract with the Federal
			 Government requiring personnel to perform mission critical or emergency
			 essential functions that is proposed to be renewed after the date of the
			 enactment of this Act may be renewed only if—
				(1)the President
			 reports to the specified congressional committees that the relevant agency does
			 not have adequate personnel to perform the duties stipulated in the contract;
			 and
				(2)the President
			 certifies that—
					(A)all contract
			 employees have undergone background checks to ensure that they do not have
			 criminal records and have not been accused of human rights abuses;
					(B)no contract
			 employees are subject to pending criminal charges;
					(C)all contract
			 employees are under the jurisdiction of section 3261 of title 18, United States
			 Code (relating to military extraterritorial jurisdiction);
					(D)contract
			 employees, if accused of crimes by the host country, must remain in the custody
			 of the United States; and
					(E)the contract
			 includes whistleblower protections for employees to provide good faith
			 information to management, government agencies, and Congress of any contract
			 violations, human rights abuses, or criminal actions.
					6.Congressional
			 access to contracts
			(a)Requirement To
			 allow Congress access to copies and descriptions of certain contracts and task
			 orders
				(1)Requirement
			 regarding contracts and task orders before enactmentThe
			 Secretary of Defense, the Secretary of State, the Secretary of the Interior,
			 and the Administrator of the United States Agency for International Development
			 shall allow the chairman and the ranking minority member of each specified
			 congressional committee access to a copy of, and a description of the work
			 performed or to be performed under, each contract, and each task order issued
			 under an existing contract, in an amount greater than $5,000,000 entered into
			 by the Department of Defense, the Department of State, the Department of the
			 Interior, and the United States Agency for International Development,
			 respectively, during the period beginning on October 1, 2001, and ending on the
			 last day of the month during which this Act is enacted for work to be performed
			 in areas of contingency operations and other significant military
			 operations.
				(2)Form of
			 submissionsThe copies and descriptions required by paragraph (1)
			 shall be submitted in unclassified form, to the maximum extent possible, but
			 may contain a classified annex, if necessary.
				(b)Reports on
			 contracts for work To be performed in areas of contingency operations and other
			 significant military operationsThe Secretary of Defense, the
			 Secretary of State, the Secretary of the Interior, and the Administrator of the
			 United States Agency for International Development shall each submit to each
			 specified congressional committee a report not later than 60 days after the
			 date of the enactment of this Act that contains the following
			 information:
				(1)The number of
			 persons performing work in areas of contingency operations and other
			 significant military operations under contracts (and subcontracts at any tier)
			 entered into by Department of Defense, the Department of State, the Department
			 of the Interior, and the United States Agency for International Development,
			 respectively.
				(2)The total cost of
			 such contracts.
				(3)The total number
			 of persons who have been wounded or killed in performing work under such
			 contracts.
				(4)A
			 description of the disciplinary actions that have been taken against persons
			 performing work under such contracts by the contractor, the United States
			 Government, or the government of any country in which the area of contingency
			 operations or other significant military operations is located.
				
